TRIDAN CORP. Statement Pursuant to Rule 17g-1(g) I hereby certify that the following resolution was duly adopted on June 14, 2012 by the unanimous vote of the board of directors of Tridan Corp. RESOLVED, that renewal of the Investment Company Asset Protection Bond No. 81392035, issued by Vigilant Insurance Company for the period April 28, 2012 to April 28, 2013, in the amount of $350,000 against larceny and embezzlement, covering officers and employees of the company pursuant to Rule 17g-1 under the Investment Company Act of 1940, is hereby approved with respect to both form and amount. Premiums have been paid for the period April 28, 2012 to April 28, 2013. Dated:June 15, 2012 /S/ I. Robert Harris I. Robert Harris Secretary Chubb Group of Insurance Companies DECLARATIONS 15 Mountain View Road, Warren, New Jersey 07059 FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries):
